977 F.2d 588
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gertrude HALL;  Margaret Wise, Plaintiffs-Appellees,v.Barbara Gisler KENNERLY, aka Barbara Ann Gisler, Defendant-Appellants.
No. 91-55911.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 13, 1992.*Decided Oct. 19, 1992.

Before BEEZER, CYNTHIA HOLCOMB HALL and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Barbara Kennerly appeals the district court's order affirming the bankruptcy court's denial of her motion to disqualify counsel and imposing monetary sanctions against her attorney.   An order denying disqualification of counsel is not appealable.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 379 (1981).   Because the district court was not reviewing a final order of the bankruptcy court, we lack jurisdiction to review the district court's order as to the disqualification issue.   See Vylene Enters., Inc. v. Naugles, Inc., 968 F.2d 887, 895 (9th Cir.1992).


3
Furthermore, non-party counsel has not filed a separate appeal from the order and appellant lacks standing to pursue an appeal from the imposition of sanctions against her counsel.   Estate of Bishop v. Bechtel, 905 F.2d 1272, 1275-76 (9th Cir.1990).   Accordingly, we lack jurisdiction to consider the portion of the district court's order relating to sanctions and need not determine whether the portion of the order relating to sanctions is final for purposes of appeal.   See Algeran, Inc. v. Advance Ross Corp., 759 F.2d 1421, 1425 (9th Cir.1985) (appealability of orders imposing sanctions).   For these reasons, we dismiss this appeal for lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3